      Case 2:19-cr-00365-MHT-JTA Document 61 Filed 03/11/21 Page 1 of 7



     IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

       MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA               )
                                       )       CRIMINAL ACTION NO.
        v.                             )          2:19cr365-MHT
                                       )               (WO)
RONTRAVIOUS DONAIL GASTON              )

                                   ORDER

      Having received the presentence report specified in

18    U.S.C.    § 3552(a),       the       court    requires    additional

information before determining the sentence that should

be imposed in this case. In such circumstances, 18 U.S.C.

§ 3552(b) permits a sentencing court to order a “study

of the defendant” by a qualified consultant addressing

matters specified by the court that are “pertinent to the

factors set forth in section 3553(a),” which in turn

describes the factors to be considered in imposing a

sentence.      18 U.S.C. § 3552(b); see also id. § 3553(a).

Furthermore,        when     the    court          requires    information

regarding the “mental condition of the defendant,” it may

order a psychiatric or psychological evaluation to obtain

this information.          Id. § 3552(c).            Such an evaluation
     Case 2:19-cr-00365-MHT-JTA Document 61 Filed 03/11/21 Page 2 of 7




should include: “(1) the person’s history and present

symptoms;       (2)    a        description        of    the     psychiatric,

psychological, and medical tests that were employed and

their results; (3) the examiner’s findings; and (4) the

examiner’s opinions as to diagnosis, prognosis, and ...

any recommendation the examiner may have as to how the

mental     condition       of    the    defendant       should    affect   the

sentence.”      Id. § 4247(c).

     In     this      case,       the    court      requires       additional

information about defendant Rontravious Donail Gaston’s

mental     condition,       including        his    mental-health      needs,

substance use, and the history of each of these.                           This

should     be   a     comprehensive          mental-health         evaluation

addressing      all     aspects         of   the        defendant’s    mental

condition and any substance-use disorders he may have.

As part of this evaluation, the court also specifically

requires information regarding the defendant’s adverse

childhood experiences (ACEs) and whether ACEs contributed

to   any     present       mental-health           needs,      substance-use

                                        2
     Case 2:19-cr-00365-MHT-JTA Document 61 Filed 03/11/21 Page 3 of 7




disorders, or learning disabilities.                  Accordingly, the

court will order that a comprehensive evaluation of all

of   the   above    be   conducted       locally      by   Dr.   Margaret

Flanagan, Ph.D., of Atlanta, Georgia.

     To determine the sentence appropriate to a particular

defendant,     18   U.S.C.        § 3553(a)    requires     a    court    to

consider the factors set forth in that statutory section.

Regarding ACEs in particular, the court has previously

found that the effect of ACEs on a defendant’s relevant

substance use or other criminal conduct goes “squarely

to the application of § 3553(a)(1), which commands a

sentencing       court       to     consider        ‘the   nature        and

circumstances       of   the      offense     and    the   history       and

characteristics of the defendant.’”                   United States v.

Carter, -- F. Supp. 3d ---, 2020 WL 7312182, at *6 (M.D.

Ala. Dec. 11, 2020) (quoting 18 U.S.C. § 3553(a)(1)).

Inquiry into these issues is also “appropriate under

§ 3553(a)(5),”       which     refers    to    any    pertinent    policy

statements of the United States Sentencing Commission,

                                     3
    Case 2:19-cr-00365-MHT-JTA Document 61 Filed 03/11/21 Page 4 of 7




because    the   Commission      “has    explained       in   a   policy

statement that ‘[m]ental and emotional conditions’ that

are ‘present to an unusual degree’ are mitigating factors

in determining a defendant’s sentence.”                  Id. (quoting

U.S.S.G. § 5H1.3).

    This     information        may     also      be     relevant       to

§ 3553(a)(2)(B)        and      (C),      subsections         requiring

consideration of the need for the sentence to afford

adequate deterrence to criminal conduct and to protect

the public from further crimes, because a sentence that

does not address a defendant’s substance-use disorders

or the ongoing effects of ACEs may do little to deter or

prevent subsequent criminal activity if the defendant’s

conduct is driven by substance abuse or other sequelae

of childhood trauma.         See id. at *7.            And finally, an

evaluation of the defendant’s particular treatment needs

and the underlying causes of such individual’s mental

condition, including an assessment of how ACEs may affect

the defendant’s mental-health status, may be necessary

                                   4
     Case 2:19-cr-00365-MHT-JTA Document 61 Filed 03/11/21 Page 5 of 7




for the court to consider how it can provide the defendant

“with critical care and treatment in the most effective

manner,”     as    instructed         by     § 3553(a)(2)(D).            Id.

Dr. Flanagan should consider all of these factors in

making the recommendations included in her report.

                                    ***

     Accordingly, pursuant to 18 U.S.C. § 3552(b) and (c),

it is ORDERED that:

     (1) A comprehensive mental-health evaluation of the

above-named defendant shall be conducted locally by Dr.

Margaret Flanagan.          This evaluation should address the

four requirements of 18 U.S.C. § 4247(c): the defendant’s

“history and present symptoms,” a description of “the

psychiatric, psychological, and medical tests that were

employed and their results,” Dr. Flanagan’s “findings,”

and her “opinions as to diagnosis, prognosis, and ... any

recommendation      [she]     may     have    as   to   how   the    mental

condition of the defendant should affect the sentence.”

As   set   forth     above,     the       evaluation    should      include

                                      5
      Case 2:19-cr-00365-MHT-JTA Document 61 Filed 03/11/21 Page 6 of 7




specific     consideration        of    the    defendant’s       ACEs,    his

substance-use disorders and whether ACEs contributed to

the    development        of    those        disorders     or    otherwise

contributed to the conduct charged in this case, and any

learning disabilities he may have.                  Dr. Flanagan should

also provide specific recommendations for appropriate

treatment and other supportive services, both during

incarceration and while on supervised release, to address

any problems identified by the evaluation and help the

defendant become a productive and law-abiding citizen.

      (2) The U.S. Probation Office shall provide a copy

of    this      order     and     the        defendant’s        presentence

investigation report to Dr. Flanagan, and shall provide

other documents regarding the defendant to Dr. Flanagan

upon request.       The U.S. Probation Office shall inform Dr.

Flanagan     how    to   arrange       for    the   evaluation      of    the

defendant, and, if she faces difficulty in making such

arrangements,       shall      facilitate       arrangements       for    the

evaluation.

                                       6
    Case 2:19-cr-00365-MHT-JTA Document 61 Filed 03/11/21 Page 7 of 7




    (3)   Dr.    Flanagan     shall    provide     a   report    of     the

evaluation to the U.S. Probation Office on or before

April 2, 2021, for filing with the court under seal.                    If

Dr. Flanagan requires additional time, she should make a

written request to the court through the U.S. Probation

Office.

    (4) Upon completion of the evaluation, Dr. Flanagan

shall submit her bill to the U.S. Probation Office for

processing.

    (5)    The    in-person      sentencing      in    this     case    is

continued pending the filing of Dr. Flanagan’s report.

    DONE, this the 11th day of March, 2021.

                                    /s/ Myron H. Thompson
                                 UNITED STATES DISTRICT JUDGE




                                   7
